RIL2022#4855	DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. The Preliminary Amendment filed 02 December 2020 has been entered.  

Claims 4 and 13 have been amended, 
Claims 5-10 and 15-27 have been cancelled, and 
Claims 1-4 and 11-14 are currently pending.

Priority

This application claims continuation status priority of Japanese Patent Application No. 2018-106881, filed June 04, 2018, Japanese Patent Application No. 2018-123597, filed June 28, 2018, and Japanese Patent Application No. 2018-129422, filed July 6, 2018.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.
Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 12/02/2020 and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Interpretation - 35 USC § 112

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitation of claims 1, 2, and 11 that recite(s) “terminal device” that is “configured to” are not being treated in accordance with 112(f) because the claimed function is modified by structure that performs the function.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-4 and 11-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-4 and 11-14, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent Claim 2, which is representative of Independent Claims 1 and 11, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward a system, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 2, which is representative of Independent Claims 1 and 11, recites, in part, 
,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
,  (sending and receiving 
,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 

Items have been 

These limitations set forth a concept of sending and receiving data to present content/advertisements.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However, the Figures 2-5, 8-10, 12-15, 18-20, 24-27, and 29-31 and their related text and Paragraphs 0098, 0105, 0109, 0213, 0219, 0225, 0310, 0311, and 0317 of the specification (US Patent Application Publication No. 2021/0174397 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Paragraph 0311 specifically details a generic computer where it mentions “The information distributing device 330 may be configured using a general-purpose computer device or may be configured as a dedicated hardware device.”   The claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 3, 4, and 12-14 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-4 and 11-14 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a 

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Smith (US Patent Application Publication No. 2010/0251283 A1 – Hereinafter Smith).
Claim 1:
Smith discloses;
An information providing system comprising: (See at least the abstract and Figures 1-3 and their related text.)
a terminal device; and (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
an information distributing device, (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
wherein the information distributing device includes a provision information transmitting unit configured to transmit provision information to be provided to a user of the terminal device to the terminal device, and (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
wherein the terminal device includes 
a vehicle interface configured to communicate with a vehicle; (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
a vehicle information acquiring unit configured to acquire parking state information indicating whether or not the vehicle has parked through the vehicle interface; and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
a provision control unit configured to control whether or not the provision information is to be displayed on a display screen of the terminal device on the basis of the parking state information. (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
Claim 2:
Smith discloses;
An information providing system comprising: (See at least the abstract and Figures 1-3 and their related text.)
a terminal device; and (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
an information distributing device, (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
wherein the terminal device includes 
a vehicle interface configured to communicate with a vehicle; (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
a vehicle information acquiring unit configured to acquire parking state information indicating whether or not the vehicle has parked through the vehicle interface; and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
a parking state information transmitting unit configured to transmit the parking state information to the information distributing device, and (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
wherein the information distributing device includes
a provision information transmitting unit configured to transmit provision information to be provided to a user of the terminal device to the terminal 
a provision control unit configured to control whether or not the provision information is to be displayed on a display screen of the terminal device on the basis of the parking state information. (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
Claim 3:
Smith discloses “wherein the provision control unit controls a transmission timing at which the provision information transmitting unit transmits the provision information to the terminal device” in at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.  Where the timing is if it in park or the speed is below a threshold speed. 
Claim 11:
Smith discloses a terminal device comprising: (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
a vehicle interface configured to communicate with a vehicle; (See at least Figures 1-3 and their related text and paragraphs 0016 and 0017.)
a terminal control unit configured to transmit navigation information on a basis of provision information to the vehicle through the vehicle interface when a user operation of selecting the provision information distributed from an information distributing device to the terminal device has been received. (See at least Figures 1-3 and their related text and paragraphs 0019, 0051, 0054-0056, and 0061.)
Claim 13:
Smith discloses “wherein the navigation information is information including a destination identified by location information included in the provision information” in at least Figures 1-3 and their related text and paragraphs 0019, 0025, 0036, 0045, 0047, and 0061.  
Claim 14:
Smith discloses “wherein the navigation information is a screen for navigation to the destination” in at least Figures 1-3 and their related text and paragraphs 0019, 0025, 0036, 0045, 0047, and 0061.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application Publication No. 2010/0251283 A1 – Hereinafter Smith) and further in view of Parundekar et al. (US Patent Application Publication No. 2015/0206181 A1 – Hereinafter Parundekar).  
Claim 4:
Smith teaches all the limitations of claim 1 above, but does not appear to specify presenting information based upon identifying the driver.
Parundekar teaches presenting information based upon identifying the driver in at least paragraph 0118.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Smith by presenting information based upon identifying the driver as taught by Parundekar in order to present targeted advertising improving the effectiveness of said advertising.  
.  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (US Patent Application Publication No. 2010/0251283 A1 – Hereinafter Smith) and further in view of Kawasaki (US Patent Application Publication No. 2016/0298975 A1 – Hereinafter Kawasaki).  
Claim 12:
Smith teaches all the limitations of claim 1 above, but does not appear to specify offline navigation.
Kawasaki teaches offline navigation in at least paragraph 0066.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method taught by Smith by using offline navigation as taught by Kawasaki in order to allow for navigation if the connection is down.  
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  



Conclusion

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure: 
Mankins et al. US Patent No. 6,850,209 B2 – Vehicle advertisements based upon driving habits, location, direction of travel, and other conditions, and 
Busch US Patent Application Publication No. 2008/0248815 A1 – Direction and advertisements based upon driving habits, location, direction of travel, and other conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571)  and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Michael W Schmucker/
Primary Examiner, Art Unit 3681